  


 HR 3343 ENR: To amend the District of Columbia Home Rule Act to clarify the rules regarding the determination of the compensation of the Chief Financial Officer of the District of Columbia.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 3343 
 
AN ACT 
To amend the District of Columbia Home Rule Act to clarify the rules regarding the determination of the compensation of the Chief Financial Officer of the District of Columbia. 
 
 
1.Clarification of determination of compensation of Chief Financial Officer of District of Columbia 
(a)Determination of CompensationSection 424(b)(2)(E) of the District of Columbia Home Rule Act (sec. 1–204.24(b)(2)(E), D.C. Official Code) is amended to read as follows: 
 
(E)PayThe Chief Financial Officer shall be paid at a rate such that the total amount of compensation paid during any calendar year does not exceed an amount equal to the limit on total pay which is applicable during the year under section 5307 of title 5, United States Code, to an employee described in section 5307(d) of such title.. 
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to pay periods beginning on or after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
